FILED
                                                                                   March 7, 2016
                                                                                   Tl'i COURT OF
                                                                              WORKrRS' COl\IPINS.UlO . .
                                                                                       CLAll\lS

                                                                                    Til\!£ 3:32 Pl\1




          IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                     AT KINGSPORT TENNESSEE

Chad Drovdahl                               )   Docket No.: 2015-02-0143
           Employee,                        )
v.                                          )   State File No.: 3062-2015
                                            )
City of Bristol, Tennessee,                 )   Judge: Brian K. Addington
              Employer,                     )
And                                         )
                                            )
TML Risk Management Pool,                   )
          Insurance Carrier.                )


 ORDER GRANTING EMPLOYER'S MOTION FOR SUMMARY JUDGMENT


       THIS CAUSE came before the undersigned Workers' Compensation Judge on
March 7, 20 16, for a hearing on the Motion for Summary Judgment filed February 4,
201, by the City of Bristol, Tennessee. The Court conducted the hearing by telephone.
Attorney Sam McPeak represented Bristol and its workers' compensation carrier, TML
Risk Management Pool, at the hearing. Chad Drovdahl, employee, did not appear at the
hearing.

       Bristol sent Mr. Drovdahl a Notice of Hearing by mail, which it filed on February
5, 2016. At the time of the hearing, the Court stayed on the phone for ten minutes, but
Mr. Drovdahl did not appear.

                                    History of the Claim

       Mr. Drovdahl filed a Petition for Benefit Detennination on May 26, 2015, seeking
medical and temporary disability benefits for injuries sustained on January 13, 2015,
when his right foot became stuck in mud at work. Mr. Drovdahl filed the PBD after
Bristol denied further medical treatment when its independent medical examination
physician, Dr. Galen Smith, determined Mr. Drovdahl's complaints did not arise from a
work-injury.
       On August 25, 2015, the Court conducted an Expedited Hearing. On August 31,
2015, the Court issued an Expedited Hearing Order that required Bristol to provide Mr.
Drovdahl an appropriate panel of physicians. Mr. Drovdahl chose Dr. Charles Barnes
from the physician panel. On October 22, 2015, Dr. Barnes issued an opinion that Mr.
Drovdahl's employment did not contribute more than fifty percent in causing his current
complaints.

       On February 4, 2016, Bristol filed a Motion for Summary Judgment pursuant to
Rule 56 of the Tennessee Rules of Civil Procedure. The employer notified Mr. Drovdahl
of a hearing on the Rule 56 motion set for March 7, 2016.

      Mr. Drovdahl did not respond to the Motion for Summary Judgment, and, as
previously stated, did not appear at the motion hearing.

       Bristol seeks a summary judgment and asserts there is no material fact in dispute
as two physicians determined Mr. Drovdahl's need for treatment is not primarily related
to his work with Bristol. Therefore, Mr. Drovdahl cannot prove he suffered an injury that
arose primarily out of and in the course and scope of his employment.

                                       Discussion

       The statutory language concerning a Summary Judgment Motion is as follows:

       In motions for summary judgment in any civil action in Tennessee, the
       moving party who does not bear the burden of proof at trial shall prevail on
       its motion for summary judgment if it:

       (1) Submits affirmative evidence that negates an essential element of the
       nonmoving party's claim; or
       (2) Demonstrates to the court that the nonmoving party's evidence is
       insufficient to establish an essential element of the nonmoving party's
       claim.

Tenn. Code Ann.§ 20-16-101 (2015).

       Rule 56.03 requires a party opposing a motion for summary judgment to file a
response to each of the facts the moving party set forth not later than five days before the
hearing.

        The Employer submitted evidence that Mr. Drovdahl's condition was not
primarily caused by his work for Bristol. The Employer relied on specific facts set forth
in its Statement of Undisputed Material Facts. Mr. Drovdahl bore the responsibility to
respond to the Summary Judgment Motion and failed to do so.                Under these

                                             2
circumstances, the Court grants the motion and dismisses Mr. Drovdahl's claim with
prejudice.

IT IS, THEREFORE, ORDERED as follows:

       1. The Court grants Bristol's Motion for Summary Judgment.

      2. Mr. Drovdahl's claim for benefits under the Tennessee Workers'
         Compensation Act is dismissed with prejudice to the refiling of the claim.

      3. The Court taxes the $150.00 filing fee in this claim to the City of Bristol,
         and/or its workers' compensation carrier pursuant to Rule 0800-02-21-.07 of
         the Mediation and Hearing Rules of the Tennessee Bureau of Workers'
         Compensation, for which execution may issue as necessary. The City of
         Bristol or its carrier shall promptly remit the filing fee to the Clerk of the Court
         of Workers' Compensation Claims.

      4. Unless an appeal of this order is filed with the Workers' Compensation
         Appeals Board or the Tennessee Supreme Court, this order shall become final
         in thirty days.

ISSUED AND FILED WITH THE COURT OF WORKERS' COMPENSATION
CLAIMS ON THE ih DAY OF MARCH, 2016.

                                                       Aw~
                                                 Judge Brian K. Addington {)


Right to Appeal:

       Tennessee Law allows any party who disagrees with this Dismissal Order to
appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Compensation Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within thirty days of the date the
      Compensation Order was entered by the Workers' Compensation Judge. See Tenn.
      Comp. R. & Regs. 0800-02-22-.0l(l)(b) (2015).

   3. Serve a copy of the Request For App al upon the opposing party.




                                             3
   4. The appealing party is responsible for payment of a tiling fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
      will consider the Affidavit of Indigency and issue an Order granting or denying
      the request for a waiver of the filing fee as soon thereafter as is
      practicable. Failure to timely pay the fLiing fee or file the Affidavit of
      Indigency in accordance with this section shall result in dismissal of the
      appeal.

   5. After the Workers' Compensation Judge approves the record and the Court Clerk
      transmits it to the Workers' Compensation Appeals Board, the appeal will be
      docketed and assigned to an Appeals Board Judge for Review. At that time, a
      docketing notice shall be sent to the parties. Thereafter, the parties have fifteen
      calendar days to submit briefs to the Appeals Board for consideration. See Tenn.
      Comp. R. & Regs. 0800-02-22-.02(3) (20 15).




                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the Order Granting Employer's
Motion for Summary Judgement was sent to the following recipients by the following
methods of service on this the ih day ofMarch, 2016.

Name                       Certified    Via        Via    Service sent to:
                            Mail        Fax       Email
                              X                           482 Hayes Road Ext.
 Chad Drovdahl                                            BluffCity, TN 37618
 Sam McPeak, Esq.                                  X      sam@hbm-lawfirm.com




                                         Pe ny Shr. n, Clerk of Court
                                         Court of orkers' Compensation Claims
                                         WC.CourtClerk@tn.gov

                                              4